Citation Nr: 1421663	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-45 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which assigned a 50 percent disability evaluation for PTSD.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the Veteran's September 2013 statement, the Veteran indicated that he had to retire, and he believed his service-connected PTSD was "the root" of his departure from work.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

In the April 2014 Written Brief Presentation, the Veteran's representative argued that the Veteran should be service-connected for hypertension, secondary to his PTSD.  The issue of secondary service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms such as anxiety, anger with impaired impulse control, sleep disturbances, panic attacks, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, causing occupational and social impairment with deficiencies in most areas.

2.  There is no evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name; or other symptoms on par with the level of severity contemplated by the total rating.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In November 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in November 2008, and the Veteran appealed the initial 50 percent rating assigned, effective September 25, 2007.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case. Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran was given the opportunity to submit additional information.  The claim subsequently was readjudicated in the July 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  

The Veteran has also been medically evaluated in conjunction with his PTSD.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis - Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether staged evaluations are warranted. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2012).  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent disability evaluation, and that his symptoms more closely approximate the criteria for a 70 percent rating.  See April 2014 Written Brief Presentation.  

The Veteran submitted treatment records from Dr. M.A., who treated the patient from October 2007 to December 2007.  During this time the Veteran reported symptoms of rage impulse control, sleep problems, flashbacks, and anxiety.  The Veteran also stated that certain smells, sounds, or situations would trigger anxiety and reminders of combat situations.  He reported "convulsion like symptoms" when under significant stress.  The Veteran also reported that he had difficulty in social situations and would tend to withdraw or "implode."  The examiner noted that the Veteran presented himself as neatly dressed;  his speech was deliberate and thoughtful; his thought process was goal oriented.  He did not present any suicidal ideation.  The examiner opined that the Veteran was experiencing "significant" PTSD symptoms based on his issues with trust.  

In October 2008, Dr. C.P.B. submitted a letter stating the Veteran had been in treatment for his PTSD since September 2007.  The clinician stated that the Veteran presented symptoms of emotion numbing, hyper vigilance, anger/rage, sleep problems, and occasional flashbacks.  She noted that the Veteran's grooming and hygiene were good.  His long term memory was unimpaired, but his concentration and memory were slightly impaired.  His judgment and insight were fair to poor.  She described him as fully oriented with no evidence of a thought disorder.  His affect was blunted and he made poor to fair eye contact.  The clinician noted that while it appeared that the Veteran loved his family, he was emotionally distant.  She also noted the Veteran was able to maintain employment but consistently experienced occupational distress when he had to deal directly with others.  His GAF score was  49.  

In October 2008, the Veteran was seen for a VA examination.  The Veteran stated that he would sleep about four hours per night, then have nightmares about death, including of family members being in Vietnam.  He also reported walking through the house to check locks.  The Veteran did not report obsessive or ritualistic behavior or thoughts of homicide or suicide.  

The Veteran reported panic attacks every few weeks, lasting for one day.  He also was subject to episodes of violence.  He described a good relationship with his wife and grown children and stated he had close friends who were also veterans who he met with once a month, but did not have other friends.  He reported being physically assaultive with superiors at work.  The examiner noted the Veteran was able to behave normally around friends but became combative around others.  

The examiner described his memory as normal.  The examiner noted the Veteran's appearance was clean, psychomotor activity unremarkable; speech was hesitant, soft, or whispered, attitude was cooperative, affect was constricted, and mood was depressed.  The Veteran's attention and orientation were intact.  He experienced depersonalization, but no delusions or hallucination, and understood the outcome of his behavior.  

Overall the examiner opined that the Veteran's PTSD caused clinically significant distress or impairment in social occupation or other areas of functioning on a chronic basis, to the point where the Veteran was experiencing severe symptoms weekly.  He noted that the Veteran reported working for 20 years, but that workplace situations were challenging because of difficulty engaging in exchanges without becoming frustrated or angry.  The examiner assessed problems related to occupational function such as being assigned to different duties, decreased concentration, and difficulty following instructions, inappropriate behavior, memory loss, and poor social interaction.  The Veteran's overall GAF score was a 46.  The examiner further reported that there was not total occupational and social impairment due to PTSD; however the Veteran displayed deficiencies in judgment, thinking, and family relations.

In the Veteran's November 2008 NOD and November 2009 VA-9 he noted that he has struggled with disturbing thoughts of suicide or of harming others since leaving Vietnam.  He also contends that he has had to quit numerous jobs over the years due to his inability to get along with others, and that his panic attacks disrupt his work.  He also stated he had spatial disorientation, although this is not demonstrated elsewhere in the record.  

In February 2011, the Veteran's wife submitted a lay statement.  She stated that her husband had recurring nightmares and disturbing dreams that involved some of their family members as victims.  She stated that since they have been together he husband has had troubles in the work place and that he would keep people at a distance except herself, the Veteran's younger brother, and six high school friends, five of which are also Vietnam veterans.  She further stated that anything that disrupted her husband's routine led to him becoming very upset and irritable, and lose his ability to focus.  She elaborated that he also experienced severe panic attacks at work and was "unapproachable."  She also expressed concern over his increased drinking and noted that he was confrontational with supervisors, employees and clients at work.  

In September 2013, the Veteran sent the VA notification that he was forced to retire and that a contributing factor was his inability to work with his coworkers and supervisor; and that PTSD was at the root of these problems.  

Impaired impulse control, such as unprovoked irritability with period of violence, difficulty adapting to stressful circumstances including work, and inability to establish and maintain effective social relationships, while not exclusive requirements, are hallmark indicators of a 70 percent criteria rating for PTSD.  The Veteran has throughout the appeal period consistently displayed these symptoms, as demonstrated by his private treatment records, and his October 2008 VA examination, as well as lay statements.  He has been prone to anxiety, depression, and panic attacks that disrupt his work, as well as violence, to the point of being physically assaultive at work.  While he has worked for the past forty years, he has changed jobs frequently, every couple of years, due to his inability to get along with others.  He demonstrates poor judgment at work both as to his tasks and his interaction with coworkers, with all these symptoms indicating demonstrating deficiencies in work, judgment, and mood.  The Veteran has also demonstrated social impairment in regards to his relationship with his wife, due to his repressed feelings regarding his PTSD and his tendencies to become irritable and combative, as reported by himself and his wife.  He has also indicated suicidal ideation in some of his lay statements.  

Overall, the Veteran's service-connected PTSD has been shown on objective examination to be manifested by anxiety, difficulty adapting to stressful circumstances, leading to panic attacks, and consistently impaired impulse control.  He  has deficiencies in mood and is subject to depression and blunted affect.  This symptomatology is considered as being productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  While the Veteran's service-connected PTSD has not been shown to be productive of some of the symptoms indicated in the 70 percent criteria, such as illogical, obscure or irrelevant speech, spatial disorientation, or neglect of personal appearance and hygiene, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan, 16 Vet. App. at 436.  Overall, the Veteran's impaired judgment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships, are indicative of a 70 percent rating, in excess of the 50 percent rating currently assigned.  

While the Veteran does meet the criteria for a 70 percent rating, there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  See supra 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2013).  In fact, the Veteran has been shown to have normal thought processes.  He has also demonstrated orientation as to time and place, and intact long term memory.  He has not demonstrated total occupational and social impairment, and therefore, he does not meet the criteria for a 100 percent evaluation. 

In reaching this determination, the Board has considered whether, under Fenderson a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson, supra.  But there is no evidence that the Veteran's PTSD warranted an evaluation in excess of the 70 percent evaluation at any time during the appeal period.  

The above symptoms most closely approximate the criteria for a 70 percent rating (noted above), and when resolving reasonable doubt in the Veteran's favor, the Board finds that no more than a 70 percent rating is warranted.

Extraschedular Consideration of PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2013).  In this regard, the Veteran's PTSD has specifically been manifested by disturbances in mood, and impaired judgment.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9411.  See id.  Accordingly, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  


ORDER

Entitlement to an initial 70 percent disability rating for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

With the instant decision, the Veteran is now service-connected for his PTSD at 70 percent, which satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.  The question therefore is whether his service-connected disability produces TDIU.

In this case, the Veteran stated in a September 2013 statement that he had been "forced to retire" and that the contributing reason was that he could not work well with fellow coworkers and supervisors.  He believed PTSD was the cause of these problems.  Here, the claim for TDIU is part of the claim for higher rating and as such, a determination must also be made with respect to the TDIU claim.



Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to how to substantiate a claim for increase based on TDIU pursuant to 38 C.F.R. § 3.159 and request that he complete a TDIU claim form.  Then conduct any development deemed appropriate based on the completed claim form.

2.  Thereafter, adjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


